AO 245D (WDNC Rev. 01/2020) Judgment in a Criminal Case for Revocation




                                                UNITED STATES DISTRICT COURT
                                                          Western District of North Carolina
    UNITED STATES OF AMERICA                                             )   JUDGMENT IN A CRIMINAL CASE
                                                                         )   (For Revocation of Probation or Supervised Release)
                 V.                                                      )   (For Offenses Committed On or After November 1, 1987)

                                                                         )
    TRAVIS WAYNE BOWMAN                                                  )   Case Number: DNCW207CR000027-001
                                                                         )   USM Number: 22115-058
                                                                         )
                                                                         )   Mary Ellen Coleman
                                                                         )   Defendant’s Attorney

THE DEFENDANT:
  Admitted guilt to violation(s) of the Petition.
  Was found guilty of violations 3, 4, 6, & 7 of the Petition after denial of guilt.
ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following violations:

  Violation                                                                                                    Date Violation
  Number           Nature of Violation                                                                          Concluded
       3           NEW     LAW      VIOLATION - FIRST DEGREE KIDNAPPING                                          2/14/2020
       4           NEW     LAW      VIOLATION - FIRST DEGREE MURDER                                              2/14/2020
       6           NEW     LAW      VIOLATION - POSSESSION OF FIREARM BY A FELON                                 2/14/2020
       7           NEW     LAW      VIOLATION - FELONY CONSPIRACY                                                2/14/2020

        The Defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984, United States v. Booker, 125 S.Ct. 738 (2005), and 18 U.S.C. § 3553(a).

  Defendant found not guilty as to violation(s) of the Petition and is discharged as to such violation(s).
  Violations 1, 2 & 5 are dismissed on the motion of the United States.
        IT IS ORDERED that the Defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay monetary penalties, the defendant shall notify the court and United States attorney
of any material change in the defendant's economic circumstances.


                                                                                  Date of Imposition of Sentence: 1/21/2021




                                                                                  Date: January 22, 2021




                       Case 2:07-cr-00027-MR-WCM Document 75 Filed 01/22/21 Page 1 of 3
AO 245D (WDNC Rev. 01/2020) Judgment in a Criminal Case for Revocation



Defendant: Travis Wayne Bowman                                                                             Judgment- Page 2 of 3
Case Number: DNCW207CR000027-001



                                                                         IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
TWENTY-FOUR (24) MONTHS. THE TERM OF IMPRISONMENT IMPOSED BY THIS JUDGMENT SHALL BE
CONSECUTIVE TO ANY UNDISCHARGED TERM OF IMPRISONMENT IMPOSED BY ANY STATE OR FEDERAL
COURT, WHETHER PREVIOUSLY OR HEREAFTER IMPOSED, PARTICULARLY INCLUDING ANY SENTENCE
IMPOSED WITH REGARD TO THE NEW LAW VIOLATIONS AS SET FORTH IN THE PETITION AND THE ADDENDUM
TO THE PETITION IN THIS MATTER.

 The Court makes the following recommendations to the Bureau of Prisons:
         1.     Participation in the Federal Inmate Financial Responsibility Program.
         2.     Participation in any available mental health treatment programs.
         3.     Participation in any available substance abuse treatment program and, if eligible, receive benefits of
                18:3621(e)(2).
         4.     Defendant shall support all dependents from prison earnings.

 The Defendant is remanded to the custody of the United States Marshal.

 The Defendant shall surrender to the United States Marshal for this District:
             As notified by the United States Marshal.
             At on .

 The Defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             As notified by the United States Marshal.
             Before 2 p.m. on .
             As notified by the Probation Office.


                                                                           RETURN

I have executed this Judgment as follows:




Defendant delivered on __________ to _______________________________________ at

________________________________________, with a certified copy of this Judgment.




                         United States Marshal
                                                                                    By:
                                                                                          Deputy Marshal




                       Case 2:07-cr-00027-MR-WCM Document 75 Filed 01/22/21 Page 2 of 3
AO 245D (WDNC Rev. 01/2020) Judgment in a Criminal Case for Revocation



Defendant: Travis Wayne Bowman                                                                               Judgment- Page 3 of 3
Case Number: DNCW207CR000027-001

                                                                     SUPERVISED RELEASE

Upon release from imprisonment the Court Orders that NO FURTHER TERM OF SUPERVISED RELEASE IS IMPOSED.




                                                              [Remainder of page intentionally left blank]




                       Case 2:07-cr-00027-MR-WCM Document 75 Filed 01/22/21 Page 3 of 3
